Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach the combination of limitations recited in amended independent claim 11. More specifically, the prior art fails to teach a liquid tank on the vehicle, a fan with a liquid spraying device, a mechanical coupling disposed on at least one front side of the vehicle, and wherein the vehicle is configured as a traction vehicle for pulling or pushing another rail vehicle. Previous claim 11 has been amended to include the subject matter of previous claims 20 and 21. Claims 20 and 21 were previous rejected citing WO 2016/015520 A1 (“Li”) in view of Theurer (US 4,718,352), Mohr (US 2007/0256842 A1) and Herscovitch (US 3,709,153). However, the Examiner agrees with the Applicant Arguments/Remarks filed 05/03/2022, in that, in applying Li to the instant claims, Li’s tractor (2) must be interpreted as part of the vehicle in order to interpret the liquid tank (3, 4) as being supported on the vehicle. Thus, the couplings on Li between the existing railcars cannot be reasonably interpreted as the mechanical coupling disposed on at least one front side of the vehicle. 
Further, the Examiner agrees that there is insufficient motivation for one of ordinary skill in the art to add the coupler of Herscovitch to the front of one of Li’s tractors (1, 2). Li teaches that “[t]he present traction engine is small and exquisite in size, flexible, convenient to use, complete in function and more suitable for a sparsely-populated high-speed tunnel.” (Li, abstract). Thus, a small fire fighting engine that is complete in function would not necessarily look to Herscovitch, a railcar shunting device, to provide an automatic front coupler. Herscovitch has a coupler (9) on only one end (Fig. 1) and is intended to be used for an entirely different purpose, sorting railcars, not emergency towing or tunnel firefighting.
Further, the Examiner notes an additional relevant reference, Whiston et al. (US 7,201,106), but notes that Whiston fails to cure the deficiencies of Li. Whiston teaches a railway maintenance vehicle having front and rear assemblies (32, 34) having remote-controllable couplings (70) (Fig. 1) (Col. 3, lines 47-52). Whiston also states, “Rail car coupler assembly, generally indicated by reference numeral 52, may be included with hi-rail assembly 32 at either end of vehicle 30 to allow rail car towing in both on-tire and on-rail operating modes. Additionally, coupler assembly 52 allows vehicle 30 to be towed as a conventional rail car.” (Col. 3, lines 23-28). 
However, the Examiner finds that it would require an improper degree of hindsight reasoning to modify Li in view of Whiston because Li is designed as a small railway engine for firefighting use in tunnels, and Whiston is a large road/rail vehicle (30) having large tires (36) and a crane (Col. 2, line 50) or other railway maintenance equipment (Col. 1, lines 11-21). Thus, although both Li and Whiston relate to railway work vehicles, Li is configured for an entirely different function than Whiston, and one of ordinary skill in the art would not look to Whiston to incorporate a front coupling for pulling or pushing another rail vehicle. Modifying Li with Whiston’s front coupler for pulling/pushing of another vehicle (i.e., a traction vehicle configuration) would require an improper degree of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617